        Case 1:19-cr-10080-NMG Document 400 Filed 06/06/19 Page 1 of 27



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
            v.                      )                 Criminal No. 19-10080-NMG
                                    )
(1)   DAVID SIDOO,                  )
(2)   GREGORY COLBURN,              )
(3)   AMY COLBURN,                  )                 FILED UNDER SEAL1
(4)   DIANE BLAKE,                  )
(5)   TODD BLAKE,                   )
(8)   MOSSIMO GIANNULLI,            )
(9)   ELIZABETH HENRIQUEZ,          )
(11) DOUGLAS HODGE,                 )
(14) LORI LOUGHLIN,                 )
(18) HOMAYOUN ZADEH, and            )
(19) ROBERT ZANGRILLO,              )
                                    )
            Defendants.             )
____________________________________)

  GOVERNMENT’S MOTION FOR HEARING REGARDING CONFLICTS OF INTEREST

       The government respectfully moves for a hearing pursuant to United States v. Foster, 469

F.2d 1, 5 (1st Cir. 1972), and Federal Rule of Criminal Procedure 44(c), to address the following

conflicts of interest involving defense counsel in this case:

           




              Second, the law firm of Boies Schiller Flexner LLP (“Boies Schiller”) represents
               defendant Robert Zangrillo as well as his alleged co-conspirator, Davina Isackson,



       1
         The government respectfully moves to file this brief under seal insofar as it references
the potential cooperation of a defendant in a related matter. Attached to this filing as Exhibit A is
a proposed redacted version of the motion, which the government proposes to file on the public
docket with the Court’s approval.
        Case 1:19-cr-10080-NMG Document 400 Filed 06/06/19 Page 2 of 27



               who has entered into a cooperation agreement with the government and is likely to
               testify at trial.

              Third, the law firm of Ropes and Gray LLP (“Ropes”) represents defendant
               Douglas Hodge, the law firm of Latham and Watkins LLP (“Latham”) represents
               defendants Lori Loughlin and Mossimo Giannulli, and the law firm of Nixon
               Peabody LLP (“Nixon”) represents defendant Gamal Abdelaziz. Ropes, Latham
               and Nixon each also actively represent the University of Southern California
               (“U.S.C.”), the university that their individual clients are charged with defrauding.

              Fourth, multiple law firms represent multiple individual defendants. Latham
               represents both Loughlin and Giannulli. The law firm of Hooper Lundy &
               Bookman represents both Amy Colburn and Gregory Colburn. The law firms Todd
               & Weld and Duane Morris LLP represent both Diane Blake and Todd Blake. Ropes
               represents Douglas Hodge and Elizabeth Henriquez. Finally, the law firm of Martin
               G. Weinberg, PC represents both David Sidoo and Robert Zangrillo.

As set forth below, while some of these conflicts may, upon inquiry, prove waivable, the

government respectfully submits that others could require the disqualification of counsel in the

event the conflicts cannot be adequately addressed.

                                         BACKGROUND

       This case arises out of a long-running scheme to facilitate the admission of students to elite

colleges and universities through bribery and other forms of fraud. The government has charged

more than 50 defendants in connection with the scheme, including numerous defendants who have

been separately indicted or charged by information. Of those, 20 defendants have pled guilty or

entered into plea agreements with the government. Several defendants have also entered into

cooperation agreements and are likely to testify at trial.

       The instant indictment charges 19 defendants—all of them parents who participated in the

scheme on behalf of their children—with one count of conspiracy to commit wire and mail fraud

and honest services wire and mail fraud, and one count of conspiracy to commit money laundering.




                                                  2
        Case 1:19-cr-10080-NMG Document 400 Filed 06/06/19 Page 3 of 27



       I.                          Boies Schiller Represent Defendants
                 And Actual or Potential Cooperating Witnesses




       Defendant Robert Zangrillo is represented here by Matthew L. Schwartz, a Florida-based

partner at Boies Schiller, as well as by Foley Hoag LLP and Martin G. Weinberg, PC. Two

attorneys from Boies Schiller’s Los Angeles office, Michael V. Schafler and David K. Willingham,

represent defendant Davina Isackson, who recently pled guilty to an Information charging her with

conspiracy to commit mail fraud and honest services mail fraud in connection with the same

scheme. See United States v. Isackson, et al., 19-CR-10115-PBS.3 Isackson, who is also

represented by the law firm of Donnelly, Conroy & Gelhaar, LLP, is cooperating with the

government’s investigation and may well testify at any trial in this case as a witness for the

government. Boies Schiller has represented to the government that it has established a “wall” to




       2


       3
            A courtesy copy of this motion will be filed in United States v. Isackson, 19-CR-10115-
PBS.


                                                  3
        Case 1:19-cr-10080-NMG Document 400 Filed 06/06/19 Page 4 of 27



prevent the flow of confidential information between and among the attorneys representing

Zangrillo and Isackson.

       Though separately charged, all four of the above-mentioned defendants are alleged to be

members of the same criminal conspiracy. As set forth in the charging documents, all of them are

alleged to have agreed with William “Rick” Singer, as well as with other parents of college

applicants and other members and associates of Singer’s enterprise, to use bribery and other forms

of fraud to facilitate the admission of children to elite colleges and universities, and to commit

money laundering in the process.

       At trial in this case, the government expects that any cooperating witnesses would testify

about the nature and scope of the conspiracy as they understood it. Davina Isackson, for example,

would testify, among other things, about her understanding of how the scheme worked, as well as

her understanding that other parents were involved in the scheme.           Her testimony would

corroborate the testimony of other potential government witnesses, including Singer himself, about

the scheme’s operation and the representations Singer made to parents who participated in it.

Isackson’s testimony would thus provide direct evidence against all the other parents involved in

the scheme—insofar as she would testify that the conspiracy existed, that she was a part of it, that

she knew how it worked, and that she knew other parents were a part of it as well—and indirect

evidence against the other parents, insofar as she would corroborate the testimony of other

witnesses, like Singer, who interacted directly with those other parents.




                                                 4
        Case 1:19-cr-10080-NMG Document 400 Filed 06/06/19 Page 5 of 27




       Accordingly, at any trial in this case, Isackson would be represented by attorneys from the

same law firm, Boies Schiller, that is representing Zangrillo, one of the remaining defendants

against whom she may testify.




       II.     Latham, Nixon and Ropes Each Represent Defendants and
               One of the Victims, the University of Southern California

       Four defendants—Gamal Abdelaziz, Douglas Hodge, Mossimo Giannulli and Lori

Loughlin (collectively, the “U.S.C. defendants”)—are represented by three law firms—Nixon,

Ropes and Latham, respectively—that also actively represent U.S.C. in other matters.4 Abdelaziz,

Hodge, Giannulli and Loughlin are each specifically charged with defrauding U.S.C. by conspiring

to use bribery and other forms of fraud to have their children admitted to that university as

purported athletic recruits. See Dkt. 314, ¶ 125 (“In or about 2016 and 2017, GIANNULLI and

LOUGHLIN agreed with Singer to pay an amount, ultimately totaling $500,000, to facilitate the

admission of their two daughters to U.S.C. as purported crew recruits”); ¶ 167 (“Beginning in or

about [ ] 2012, HODGE agreed to pay Singer an amount, ultimately totaling $200,000 to facilitate

his younger daughter’s admission to U.S.C. as a purported soccer recruit”); ¶ 280 (“On or about

March 26, 2018, ABDELAZIZ wired a payment of $300,000 to KWF in exchange for Singer’s

facilitation of his daughter’s admission to U.S.C. as a purported basketball recruit”). U.S.C. has



       4
         Loughlin is also represented by the law firm of Scheper Kim & Harris, while Giannulli is
also represented by Donnelly, Conroy & Gelhaar, LLP, which also represents cooperating witness
Davina Isackson.


                                                5
        Case 1:19-cr-10080-NMG Document 400 Filed 06/06/19 Page 6 of 27



advised the government that it declines to waive any conflict. The law firms, in turn, have advised

the government that they do not believe there is a conflict, because they do not represent U.S.C. in

connection with this case, and that the U.S.C. defendants have, in any event, waived any conflict.5

       III.     Multiple Law Firms Represent Multiple Defendants

       As noted, multiple law firms represent multiple individual defendants. Ropes represents

Hodge and Henriquez. Martin G. Weinberg, PC represents Sidoo and Zangrillo. Latham

represents Loughlin and Giannulli, who are married. Likewise, Hooper Lundy & Bookman

represents a married couple—Amy Colburn and Gregory Colburn—and both Todd & Weld and

Duane Morris LLP represent a third married couple, Diane Blake and Todd Blake. In some cases,

those defendants are also represented by additional counsel. As noted, for example, Zangrillo is

also represented by Boies Schiller. Sidoo is also represented by the law firm of Chesnoff &

Schonfeld. And Hodge is also represented by Pepper Hamilton.

                                          ARGUMENT

       The Sixth Amendment right to choose one’s counsel is not absolute. Although there is a

presumption in favor of counsel of choice, that presumption may be overcome by federal courts’

“independent interest in ensuring that criminal trials are conducted within the ethical standards of




       5
          Bruce Isackson, who is the spouse of Davina Isackson, pled guilty to an Information
charging him with conspiracy to commit mail fraud and honest services mail fraud, conspiracy to
commit money laundering, and conspiracy to defraud the United States, and is also cooperating
with the government’s investigation. See United States v. Isackson, et al., 19-CR-10115-PBS.
Bruce Isackson is represented by the law firm of Quinn Emanuel Urquhart & Sullivan LLP
(“Quinn Emanuel”), which also represents U.S.C.. U.S.C. has not waived any potential conflict
with Quinn Emanuel. The government did not learn of this conflict until after Bruce Isackson
executed his plea and cooperation agreements. The government has not, to date, moved for a
Foster hearing with respect to Quinn Emanuel’s involvement in the case, although it may yet do
so to the extent the conflict has not been addressed prior to Bruce Isackson’s sentencing, which
the government will seek to adjourn pending the resolution of this case.


                                                 6
        Case 1:19-cr-10080-NMG Document 400 Filed 06/06/19 Page 7 of 27



the profession and that legal proceedings appear fair to all who observe them.” Wheat v. United

States, 486 U.S. 153, 160 (1988). Both interests are implicated here, where law firms seek to

represent multiple clients on both the same and opposite sides of this case. It is well-settled in the

First Circuit that a court must inquire—and determine whether disqualification is appropriate—

“not only in those rare cases where an actual conflict may be demonstrated before trial, but [also]

in the more common cases where a potential for conflict exists which may or may not burgeon

into an actual conflict as the trial progresses.” In re Grand Jury Proceedings, 859 F.2d 1021,

1023–24 (1st Cir. 1988) (alteration original, further citation omitted); see also United States v.

Laureano-Perez, 797 F.3d 45, 56 (1st Cir. 2015) (disqualification is appropriate where there is a

“realistic potential for conflict of interest”) (emphasis added).

       I.      Applicable Law

       The Sixth Amendment right to the assistance of counsel encompasses the corollary right to

choose one’s counsel. Powell v. Alabama, 287 U.S. 45, 53 (1932); United States v. Richardson,

894 F.2d 492, 495–96 (1st Cir. 1990). That right “is circumscribed in several important respects,”

however, including by the conflicts of interest that may arise when the chosen attorney represents

other participants in the same or related criminal proceedings. Wheat, 486 U.S. at 159–60

(“[M]ultiple representation of criminal defendants engenders special dangers of which a court must

be aware.”). Indeed, the American Bar Association (“ABA”) emphasizes, in its commentary to

the Model Rules of Professional Conduct, that “[t]he potential for conflict of interest in

representing multiple defendants in a criminal case is so grave that ordinarily a lawyer should

decline to represent more than one codefendant.” ABA R. Prof’l C. 1.7 cmt. 23. Likewise, Rule

1.7 of the Massachusetts Rules of Professional Conduct (hereinafter, “Rule 1.7”) provides that “a

lawyer shall not represent a client” where “(1) the representation of one client will be directly



                                                  7
        Case 1:19-cr-10080-NMG Document 400 Filed 06/06/19 Page 8 of 27



adverse to another client; or (2) there is a significant risk that the representation of one or more

clients will be materially limited by the lawyer’s responsibilities to another client . . . .” Mass R.

Prof’l C. 1.7 (emphasis added); see also Mass R. Prof’l C. 1.10(a) (imputing the conflict of one

attorney in a law firm to all others in that firm).6

        Such conflicts may be waived only where, among other things, a lawyer “reasonably

believes that the lawyer will be able to provide competent and diligent representation to each

affected client,” and the affected clients provide “informed consent” in writing. Mass R. Prof’l C.

1.7 (emphasis added).       The commentary to the rules recognizes that “some conflicts are

nonconsentable.” Mass R. Prof’l C. 1.7 cmt. 14; ABA R. Prof’l C. 1.7 cmt. 14. Even if a conflict

is waivable, the rules mandate that “each affected client” must give “informed consent, confirmed

in writing.” Mass R. Prof’l C. 1.7(b)(4) (emphasis added).

        The dangers associated with representing different defendants in the same case, or in

different but related cases, are well-recognized. For example, “one client may stand to gain

through negotiations with prosecutors that will injure another, raising concerns of loyalty; or

information obtained in the representation of one client may be potentially useful to another,

raising concerns of confidentiality.” Reyes–Vejerano v. United States, 276 F.3d 94, 100 (1st Cir.

2002); accord In re Grand Jury Proceedings, 859 F.2d 1021, 1025–26 (1st Cir. 1988) (observing

the tension between an attorney’s obligation not to disclose information gained in the

representation of one defendant and the competing obligation to use that information to the extent

it could aid in the defense of another). These risks are heightened—significantly—where one

defendant is cooperating against the other. In addition, a conflict of interest may also “‘prevent an




        6
        Local Rule 83.6(4) provides that the rules adopted by the Supreme Judicial Court of
Massachusetts govern the ethical obligations of attorneys in this District.
                                                   8
        Case 1:19-cr-10080-NMG Document 400 Filed 06/06/19 Page 9 of 27



attorney from . . . arguing at the sentencing hearing the relative involvement and culpability of his

clients in order to minimize the culpability of one by emphasizing that of another.’” Wheat, 486

U.S. at 160 (quoting Holloway v. Arkansas, 435 U.S. 475, 489–90 (1978)); see also United States

v. Coneo-Guerrero, 148 F.3d 44, 48 (1st Cir. 1998) (listing “myriad issues that potentially would

give rise to a conflict of interest” in multiple representation). Such dangers pose a threat to a

defendant’s right to a defense conducted by an attorney who is free of conflicts of interest, as well

as to the court’s institutional interests in preserving the fairness and integrity of the judicial process.

See Wheat, 486 U.S. at 160.

        A district court is vested with the power and responsibility to determine whether

constitutional and professional standards permit multiple representation of criminal defendants in

a given case. “In making this determination, a court balances the defendant’s right to choose his

representative against both the defendant’s countervailing right to conflict-free representation and

the court’s independent interest in the integrity of criminal proceedings.” United States v.

Lopesierra-Gutierrez, 708 F.3d 193, 200 (D.C. Cir. 2013) (emphasis in original).

        In Foster, a case involving jointly-represented defendants, the First Circuit set forth a

procedure for the inquiry trial courts must conduct when a potential conflict of interest is brought

to the court’s attention:

        [I]t shall be the duty of the trial court, as early in the litigation as practicable, to
        comment on some of the risks confronted where defendants are jointly represented
        to insure that defendants are aware of such risks, and to inquire diligently whether
        they have discussed the risks with their attorney, and whether they understand that
        they may retain separate counsel, or if qualified, may have such counsel appointed
        by the court and paid for by the government.

469 F.2d at 5. Rule 44(c), in turn, “expands these duties by requiring an inquiry into the possibility

of a conflict in all cases where jointly-charged defendants retain the same counsel.” United States

v. Hernandez-Lebron, 23 F.3d 600, 604 (1st Cir. 1994) (“Under Rule 44(c), the trial court must

                                                    9
        Case 1:19-cr-10080-NMG Document 400 Filed 06/06/19 Page 10 of 27



‘inquire with respect to such joint representation and . . . personally advise each defendant of the

right to the effective assistance of counsel, including separate representation.’”) (alteration in

original, further citation omitted); see also United States v. Cardona-Vicenty, 842 F.3d 766, 772

(1st Cir. 2016) (Rule 44(c) requires a “district court [to] inquire into each instance of joint

representation of multiple defendants, and [requires the court to] advise each defendant of his right

to separate counsel.”) (alteration in original, further citation omitted).7

        Because “[t]he likelihood and dimensions of nascent conflicts of interest are notoriously

hard to predict,” the trial court has “substantial latitude” to refuse to accept a defendant’s waiver

of a conflict of interest and order disqualification, even where a potential conflict has not yet

ripened into an actual conflict. Wheat, 486 U.S. at 162–63. As the First Circuit has made clear,

“the loyalty a lawyer owes to his client is so basic . . . it should not be sullied by even the

appearance of a possible conflict.” United States v. Mazzaferro, 865 F.2d 450, 456 (1st Cir. 1989).

        II.     The Simultaneous Representation of Cooperating Witnesses
                And Defendants in the Same Conspiracy Poses Serious Conflicts

        Boies Schiller’s simultaneous representation of Davina Isackson and Zangrillo poses a

conflict of interest,

                                   .8 These firms represent, on the one hand, defendants charged

with conspiring to bribe coaches to secure their children’s admission to college, and, on the other,

alleged co-conspirators who, should they testify as cooperating witnesses at trial, will provide



        7
        The failure to hold a Foster hearing means that, in the event that there is a conviction, the
government, on appeal, “has the burden of persuasion of demonstrating that prejudice to the
defendant was improbable.” See United States v. Mazzaferro, 865 F.2d 450, 454 (1st Cir. 1989).
        8
          The simultaneous representation by Donnelly, Conroy & Gelhaar, LLP of cooperating
witness Davina Isackson and defendant Giannulli poses a similarly serious conflict, which is
further addressed in Part III below.

                                                  10
       Case 1:19-cr-10080-NMG Document 400 Filed 06/06/19 Page 11 of 27



inculpatory evidence concerning the nature, operation and scope of that very conspiracy. It is

difficult to conceive of a more paradigmatic example of a conflict. See, e.g., United States v.

Daugerdas, 735 F. Supp. 2d 113, 116 (S.D.N.Y. 2010) (“[T]he unusual circumstance of a law firm

seeking to simultaneously represent a defendant and a cooperating witness in the same criminal

proceeding . . . creates a clear conflict of interest.”); United States v. Culp, 934 F. Supp. 394, 397

(M.D. Fla. 1996) (“[T]he simultaneous representation of clients with adverse interests is the most

egregious form of a lawyer’s conflict of interest[.]”).

       On the one hand, counsel will presumably seek to challenge the conspiracy’s existence and

their clients’ knowledge of its scope and operation; on the other, they will represent witnesses who

will testify that the conspiracy existed and will describe its scope and operation. On the one hand,

counsel will presumably argue that their clients did not have the requisite knowledge or intent to

be guilty of a crime; on the other, they will represent witnesses who will testify that, based on

interactions with many of the same co-conspirators, they did have the requisite knowledge and

intent and were, in fact, guilty. On the one hand, counsel will presumably challenge the credibility

of the government’s other potential witnesses, including the architect of the conspiracy, William

“Rick” Singer; on the other, counsel will represent witnesses who corroborate Singer’s testimony.

       The concerns associated with multiple representation are greatest where, as here, one

defendant testifies at a trial of the other. An attorney cross-examining his or her own client must

“make important, and presumably rapid, decisions about whether any cross-examination is the

result of information that he had earlier received from the [testifying client] or was derived

independently,” resulting in “an unacceptable risk” that the attorney will “either us[e] confidential

information obtained from [the testifying client] . . . or . . . may fail to rigorously cross-examine

[that client] in order to ensure that he does not inadvertently disclose such confidential information,



                                                  11
       Case 1:19-cr-10080-NMG Document 400 Filed 06/06/19 Page 12 of 27



which would be to the detriment of [the client on trial].” United States v. Lemieux, 532 F. Supp.

2d 225, 233–34 (D. Mass. 2008); accord United States v. Alfonzo-Reyes, 592 F.3d 280, 294–95

(1st Cir. 2010) (citing such concerns in affirming the disqualification of an attorney who previously

represented a potential government witness who would testify against the defendant’s co-

defendant in a conspiracy case). An attorney’s freedom to cross-examine one defendant on behalf

of another is inherently restricted where the attorney represents both. See also Mass. R. Prof. C.

1.7 cmt. 6 (“a directly adverse conflict may arise when a lawyer is required to cross-examine a

client who appears as a witness in a lawsuit involving another client, as when the testimony will

be damaging to the client who is represented in the lawsuit”); United States v. Arias, 351 F. Supp.

3d 198 (D. Mass. 2019) (“Attorney Gleason will have to cross-examine the CW at trial, which will

put him directly adverse to a client.”); Commonwealth v. Martinez, 425 Mass. 382, 389 (1997)

(“When an attorney simultaneously represents a criminal defendant and a prosecution witness,

there is the potential for a serious conflict of interest.”); Commonwealth v. Geraway, 364 Mass.

168 (1973) (ordering new trial where attorney cross-examined witnesses who were represented by

attorney’s law firm).

       Left unchecked, the conflicts also threaten to undermine the integrity of the adversarial

process. See generally United States v. Panzardi Alvarez, 816 F.2d 813, 816 (1st Cir. 1987) (the

exercise of the right to counsel of choice “cannot unduly hinder the fair, efficient and orderly

administration of justice”); United States v. Diozzi, 807 F.2d 10, 12 (1st Cir. 1986) (district court

has discretion to limit defendant’s choice of counsel “when insistence upon it would

disproportionately disadvantage the government or interfere with the ethical and orderly

administration of justice”). Permitting the same firms to represent both cooperating witnesses and

other defendants could both create the appearance that defendants represented by the attorneys of



                                                 12
       Case 1:19-cr-10080-NMG Document 400 Filed 06/06/19 Page 13 of 27



cooperating witnesses have an unfair advantage, and could, in fact, confer an advantage on such

defendants, while disadvantaging the government. For example, an attorney who represents both

a cooperating witness and a defendant will be able to attend meetings with the government in

which their cooperating client is prepared for trial—thus gaining insight into the government’s

trial strategy—and then use those insights, consciously or not, in preparing their other client’s

defense. The simultaneous representation of cooperating witnesses and other defendants thus has

the potential to undermine both the perception that the process is fair and its actual fairness.

               a. Boies Schiller

       The government understands that, in recognition of the conflict raised by its simultaneous

representation of Davina Isackson and Zangrillo, Boies Schiller has established a “wall” intended

to prevent the exchange of confidential information between and among attorneys for those two

defendants, both of whom the government understands to have waived any conflicts. Though

“[a]n attorney’s conflicts are ordinarily imputed to his firm based on the presumption that

‘associated’ attorneys share client confidences,” some courts have allowed the presumption to be

rebutted upon a showing that effective measures have been taken to prevent confidences from

being shared between lawyers handling conflicting matters. Hempstead Video, Inc. v. Inc. Vill. of

Valley Stream, 409 F.3d 127, 133 (2d Cir. 2005) (describing the “‘strong trend’ . . . toward allowing

the presumption of confidence sharing within a firm to be rebutted,” at least in cases of prior

representation, and collecting cases); see also United States v. Stein, 410 F. Supp. 2d 316, 325

(S.D.N.Y. 2006) (applying Hempstead in the context of a criminal case involving successive

representation). The burden is on the firm seeking to represent both clients to demonstrate the

adequacy of its safeguards. Stein, 410 F. Supp. 2d at 326. Relevant factors may include the size

of the firm, geographical divisions between attorneys representing the respective clients, and



                                                 13
       Case 1:19-cr-10080-NMG Document 400 Filed 06/06/19 Page 14 of 27



limitations on access to files and other information. See, e.g., Schiessle v. Stephens, 717 F.2d 417,

421 (7th Cir. 1983).

       Here, the attorneys representing Davina Isackson and Zangrillo work in different offices

located on opposite sides of the country. Boies Schiller has also advised the government that it

has undertaken additional measures to prevent the sharing of information between the two teams,

including by limiting electronic access to documents relevant to each of the clients.           The

government respectfully requests that the Court conduct a hearing to determine first, whether these

measures are sufficient to address any conflicts between the firm’s representation of Zangrillo and

its concurrent representation of Isackson, and second, whether they will adequately ensure the

public’s perception of fairness in these proceedings. See Wheat, 486 U.S. at 163 (affirming a

district court’s discretion to reject a defendant’s knowing and intelligent waiver when his

attorney’s conflict jeopardizes the integrity of judicial proceedings). Should the Court conclude

that the procedures are sufficient, the government further requests that the Court advise Zangrillo

of the dangers arising from the conflict and determine whether he knowingly and intelligently

waives them. See Foster, 469 F.2d at 5 (requiring courts to “comment on some of the risks

confronted where defendants are jointly represented to insure that defendants are aware of such

risks, and to inquire diligently whether they have discussed the risks with their attorney, and

whether they understand that they may retain separate counsel”); see also Fed. R. Crim. P. 44(c)

(requiring courts to “promptly inquire about the propriety of joint representation” and, “[u]nless

there is good cause to believe no conflict of interest is likely to arise,” to “take appropriate

measures to protect each defendant’s right to counsel”).




                                                 14
Case 1:19-cr-10080-NMG Document 400 Filed 06/06/19 Page 15 of 27



     b.




9




                               15
Case 1:19-cr-10080-NMG Document 400 Filed 06/06/19 Page 16 of 27




10




                               16
Case 1:19-cr-10080-NMG Document 400 Filed 06/06/19 Page 17 of 27




                               17
Case 1:19-cr-10080-NMG Document 400 Filed 06/06/19 Page 18 of 27




                               18
       Case 1:19-cr-10080-NMG Document 400 Filed 06/06/19 Page 19 of 27




       III.    The Simultaneous Representation of Defendants and Victim U.S.C.
               Poses Serious Conflicts That U.S.C. Declines to Waive

       The Second Superseding Indictment alleges that the U.S.C. defendants—Hodge, Giannulli,

Loughlin and Abdelaziz—defrauded U.S.C. as part of the charged conspiracy. The law firms that

represent these defendants—Ropes, Latham and Nixon, respectively—simultaneously represent

U.S.C. in other matters. U.S.C. recently contacted the government to advise of the conflict and of

the university’s decision not to waive it. Accordingly, the government respectfully requests that

the Court conduct an inquiry to determine whether Ropes, Latham and Nixon may continue to

represent the U.S.C. defendants in this case absent such a waiver, particularly in light of the fact

that, as set forth below, the conflict is serious, and the steps the firms propose to take to address it

are themselves problematic.

       Rule 1.7 is clear: a lawyer is prohibited from representing a client if that representation is

“directly adverse” to another client—or even if there is a “significant risk” that the representation

“will be materially limited” by the lawyer’s responsibilities to another client or to a former client—

absent a written waiver from both clients. See Mass. R. Prof. C. 1.7(b); see also Mass. R. Prof. C.

1.7 cmt. 6 (“[A]bsent consent, a lawyer ordinarily may not act as an advocate in one matter against

a person the lawyer represents in some other matter.”); see also Altova GmbH v. Syncro Soft SRL,

320 F. Supp. 3d 314, 319 (D. Mass. 2018) (noting that Rule 1.7 requires “every affected client” to

provide “written informed consent”). As Chief Judge Saris recently explained,

       Rule 1.7 “serves as a ‘prophylactic [measure] to protect confidences that a client
       may have shared with his or her attorney . . . [and] safeguard[s] loyalty as a feature
       of the lawyer-client relationship.’” Maling v. Finnegan, Henderson, Farabow,
       Garrett & Dunner, LLP, 473 Mass. 336, 42 N.E.3d 199, 202 (2015) (quoting SWS
       Fin. Fund A v. Salomon Bros., Inc., 790 F.Supp. 1392, 1401 (N.D. Ill. 1992))

                                                  19
        Case 1:19-cr-10080-NMG Document 400 Filed 06/06/19 Page 20 of 27



        (alteration in original). Particularly important in a case like this one is the duty of
        loyalty. See Mass. R. Prof. C. 1.7 cmt. 6 (“Loyalty to a current client prohibits
        undertaking representation directly adverse to that client without that client’s
        informed consent.”); Bryan Corp. v. Abrano, 474 Mass. 504, 511 (2016) (stating
        that duty of loyalty “forms the bedrock of the attorney-client relationship”).

Syncro Soft SRL, 320 F. Supp. 3d at 319. See also Strickland v. Washington, 466 U.S. 668, 692

(1984) (duty of loyalty is “perhaps the most basic of counsel’s duties”); Bryan Corp., 474 Mass.

at 511 (“By prohibiting the simultaneous representation of clients with adverse interests absent

informed consent, Rule 1.7 fosters a sense of trust between the lawyer and client that promotes the

lawyer’s ability to competently represent the client’s interests.”); Mass R. Prof. C. 1.7 cmt. 1

(“Loyalty and independent judgment are essential elements in the lawyer’s relationship to a

client.”).

        In this case, the U.S.C. defendants are accused of conspiring to defraud U.S.C. by engaging

in a scheme to obtain property from the university through false pretenses, and to use bribery to

corrupt U.S.C. employees. In the event of a trial, multiple witnesses from U.S.C. are expected to

testify that the university was, in fact, defrauded. Defense counsel will, presumably, seek to cross-

examine these witnesses, who are clients of their own firms. And, if the defendants are convicted,

U.S.C. will be entitled as a matter of law to restitution and to provide a victim-impact statement,

either of which defense counsel will also have an obligation on behalf of their individual clients to

scrutinize and potentially challenge.

        In discussions with the government, the law firms have made several arguments for why

their disqualification is not required in the absence of a waiver by U.S.C. First, they contend that

there is no conflict because U.S.C. is not a “party” to these proceedings, notwithstanding its status

as a victim and witness, and notwithstanding the firms’ apparent decision to seek conflict waivers

from the individual defendants. Second, they contend that there is no conflict because the firms



                                                  20
       Case 1:19-cr-10080-NMG Document 400 Filed 06/06/19 Page 21 of 27



represent U.S.C. in matters unrelated to this criminal case.11 Third, they propose to address any

conflicts by having conflict counsel handle those portions of the litigation that relate specifically

to U.S.C., such as the cross-examination of U.S.C. witnesses. Fourth, the Nixon firm contends

that U.S.C. signed an advance waiver of conflicts as part of Nixon’s standard engagement letter,

and thus has waived any conflicts of interest. The government respectfully submits that the firms’

legal arguments are without merit, and that their proposed reliance on conflict counsel does not

adequately address the issues here.

       First, the fact that U.S.C. is not technically a party to these proceedings, insofar as it is

neither the plaintiff nor a defendant, does not mean that there is no conflict. Thus, Latham’s

contention that its representation of Loughlin and Giannulli “is ‘against’ only the United States,

not against U.S.C.,” Exhibit B at 3, misses the mark, because a client’s status as a “party” to

particular proceedings is of no moment to the inquiry. Cf. In re Cendant Corp. Sec. Litig., 124 F.

Supp. 2d 235, 242 (D.N.J. 2000) (noting that multiple jurisdictions “have embraced the view

that adverse witnesses, in addition to parties, may be ‘directly adverse’ within the meaning of

Rule 1.7(a)”). Here, U.S.C. is both an alleged victim and a likely prosecution witness. Its

representatives are expected to testify that the university was defrauded by the defendants and their

co-conspirators. Its interests are thus “directly adverse” to those of the defendants. Rule 1.7




       11
           Ropes and Nixon have not advised the government of the specific nature of their
concurrent representation of U.S.C. Latham has advised the government that it actively represents
U.S.C. in a matter concerning a dispute with the Los Angeles Memorial Coliseum Commission
over U.S.C.’s lease rights, and that it previously represented U.S.C. in connection with other,
unspecified matters. See May 6, 2019 Letter of B.J. Trach to E. Rosen at 1–2, attached hereto as
Exhibit B. In addition to the conflict arising out of the instant proceedings, U.S.C. has apparently
advised Latham that its representation of Loughlin and Giannulli “poses foreseeable conflicts
because it is possible that U.S.C. may have civil disputes with one or both sometime in the future,
and because the fact that U.S.C. concurrently uses for the Coliseum matter the same counsel . . .
may cause U.S.C. public embarrassment.” Id.
                                                 21
       Case 1:19-cr-10080-NMG Document 400 Filed 06/06/19 Page 22 of 27



prohibits a lawyer from representing two clients with “directly adverse” interests absent the

consent of both. See, e.g., Arias, 351 F. Supp. 3d at 198 (attorney disqualified from representing

cooperating witness and defendant in same proceeding) (Saris, J.).

       The response by both Latham and Ropes—that there is no direct adversity of interests

because “[t]he court will not adjudicate any of U.S.C.’s legal rights, duties, or interests,” Exhibit

B at 4; see also May 1, 2019 Letter of B. O’Connor and J. McPhee to E. Rosen, at 1, attached

hereto as Exhibit C—is incorrect, insofar as the Court will adjudicate U.S.C.’s legal right to

restitution in the context of any sentencing proceeding. It is also contrary to Rule 1.7’s underlying

purpose of safeguarding loyalty in the lawyer-client relationship. See Bryan Corp., 474 Mass. at

511 (noting that Rule 1.7 “fosters a sense of trust between the lawyer and client”). Nor does a

waiver by one client alone resolve this conflict. See Arias, 351 F. Supp. 3d at 201 (“The

defendant’s waiver alone does not cure this conflict because the Massachusetts Rules of

Professional Conduct require both affected clients to agree to waive the conflict and the CW has

refused to do so.”) (emphasis in original). Indeed, the suggestion by Latham and Ropes that they

have obtained written conflict waivers from Loughlin, Giannulli and Hodge, see Exhibit B at 6,

Exhibit C at 2, is telling in light of their contention that no waiver is required, and simply

underscores their failure to secure such a waiver from U.S.C.

       Second, the fact that the law firms represent U.S.C. in connection with unrelated litigation

does not eliminate these conflicts. Where the interests of two clients are adverse, “it is irrelevant”

to the analysis that litigation is “unrelated in subject matter,” or even that one client “will not in

fact be prejudiced” by a law firm’s concurrent representation of the other. Bryan Corp., 474 Mass.

at 512; see also, e.g., Syncro Soft SRL, 320 F. Supp. 3d at 319 (citing Rule 1.7 for the proposition

that representation is “directly adverse” when a lawyer “act[s] as an advocate in one matter against



                                                 22
       Case 1:19-cr-10080-NMG Document 400 Filed 06/06/19 Page 23 of 27



a person the lawyer represents in some other matter” even when the matters are unrelated)

(emphasis added). Disqualification may yet be appropriate in such circumstances. See Bryan

Corp., 474 Mass. at 516; see also Syncro Soft SRL, 320 F. Supp. 3d at 321 (“Because Sunstein

violated its duty of undivided loyalty to Syncro Soft in violation of Rule 1.7, the Court finds in its

discretion that disqualification is appropriate in this litigation.”); Harrison v. Fisons Corp., 819 F.

Supp. 1039, 1041 (M.D. Fla 1993) (large, multi-office law firm could not litigate against bank

while also representing bank in “wholly unrelated” matters, despite the fact that matters involved

different attorneys in different offices and attorneys did not have access to confidential information

“which would in any way taint the representation”); State ex rel. Neb. State Bar Ass’n v. Frank,

631 N.W. 2d 485 (Neb. 2001) (lawyer could not represent client in workers’ compensation claim

against insurer while also representing insurer in unrelated litigation).

       Third, the use of conflict counsel to handle particular cross-examinations or matters related

to U.S.C. poses inherent problems on the facts of this case because of U.S.C.’s centrality to the

allegations. The charges against the U.S.C. defendants focus on whether they conspired to defraud

U.S.C. Among the likely legal and factual issues that will arise over the course of these

proceedings is whether the university’s coaches and athletic administrators owed it a fiduciary

duty; whether the university was aware of or sanctioned its employees’ actions; whether the

university’s admissions and athletic recruitment policies and procedures otherwise condoned those

actions; whether the employees breached their duties to the university by accepting payments from

the defendants, directly and indirectly, to themselves and to university accounts over which they

exercised discretion, in exchange for facilitating the admission of the defendants’ children; and

whether the alleged misrepresentations by the defendants and their co-conspirators were material.

Yet notwithstanding the centrality of U.S.C. to the charges against the U.S.C. defendants, Ropes



                                                  23
       Case 1:19-cr-10080-NMG Document 400 Filed 06/06/19 Page 24 of 27



has taken the position that “it is premature to assume that any cross-examination of a U.S.C.

representative would be on a critical issue,” Exhibit C at 2, while Latham has indicated—even

before receiving any discovery—that its defense of Loughlin and Giannulli “will focus on their

knowledge and intent,” and on “legal deficiencies in the government’s mail fraud and honest

services theories,” and that the firm will “recuse itself entirely from . . . cross-examination [of any

U.S.C. witnesses], as well as all underlying strategic advice . . . [and] any aspect of the case that

concerns restitution to U.S.C.” See Exhibit B at 2.

       It is difficult to imagine that defendants could, at the outset of this litigation, intelligently

disclaim such critical lines of potential defense, or agree to hand them off to conflict counsel

without any involvement from the rest of the defense team or any plan for whether and, if so, how

they fit into an overall defense strategy. Nor, indeed, is it plausible that a defense team could even

develop a coherent strategy when part of the team is walled off from certain defenses—or,

alternately, that conflict counsel could prepare and coordinate such defenses in isolation, without

involving the entire defense team in a manner that is adverse to the interests of U.S.C. Moreover,

Giannulli’s conflict counsel—the 11-member law firm of Donnelly, Conroy & Gelhaar, LLP—

also represents Davina Isackson, who, as noted, is a cooperating witness for the government.

Accordingly, for all the reasons set forth above, that firm is itself conflicted, and cannot continue

to represent both clients.

       Fourth, the government respectfully submits that any inquiry into these issues should

specifically address Nixon’s contention that U.S.C. waived any conflicts by signing the firm’s

standard engagement letter, which Nixon has advised contains an advance waiver of any conflicts.

Even if such an advance waiver were sufficient to constitute “informed consent, confirmed in

writing” to address a conflict that arises subsequently, Rule 1.7 permits clients, at least in certain



                                                  24
       Case 1:19-cr-10080-NMG Document 400 Filed 06/06/19 Page 25 of 27



circumstances, to revoke any consent they previously provided. See Mass. R. Prof. C. 1.7 cmt. 21.

Here, U.S.C. appears to seek to do just that, insofar as the university has advised the government

that it does not consent to Nixon’s representation of Abdelaziz in this case. In such circumstances,

the commentary to Rule 1.7 provides that whether the revocation of consent “precludes the lawyer

from continuing to represent other clients depends on the circumstances, including the nature of

the conflict, whether the client revoked consent because of a material change in circumstances, the

reasonable expectations of the other client and whether material detriment to the other clients

would result.” For all the reasons set forth above, Nixon’s simultaneous representation of U.S.C.

and a defendant accused of defrauding the university poses a serious conflict that was both

unforeseeable prior to the filing of criminal charges in this case, and that likely represents a

material change in circumstance as contemplated by the rule. Likewise, none of the defendants

would suffer any material detriment at this stage of the litigation from retaining new counsel of

their choice who are free from conflicts. Nevertheless, the government respectfully submits that

the Court should make any ultimate determination on these issues only after conducting an

adequate inquiry.

       IV.     The Simultaneous Representation of Multiple Defendants
               Poses Potential Conflicts

       Rule 44(c)(2) is clear that where a lawyer or law firm represents multiple joined defendants,

the Court “must promptly inquire about the propriety of joint representation.” See also Cardona-

Vicenty, 842 F.3d at 772 (“the Sixth Amendment imposes a duty on trial courts to . . . inquire into

the propriety of multiple representation,” and Rule 44(c) “expands theses duties by requiring an

inquiry into the possibility of a conflict in all cases where jointly-charged defendants retain the

same counsel”). Here, as noted, the same attorneys at Latham represent both Loughlin and

Giannulli; the same attorneys at Hooper Lundy & Bookman represent both Gregory and Amy

                                                25
       Case 1:19-cr-10080-NMG Document 400 Filed 06/06/19 Page 26 of 27



Colburn; the same attorneys at Todd & Weld and Duane Morris represent both Diane and Todd

Blake; and Attorney Martin Weinberg represents both David Sidoo and Robert Zangrillo. In

addition, Ropes represents both Douglas Hodge and Elizabeth Henriquez, although different

attorneys at the firm are involved on behalf of each client. While all of these defendants appear,

at least at this point, likely to proceed to trial, the government respectfully request that the Court

conduct a hearing, pursuant to Rule 44(c)(2), to “inquire about the propriety of joint

representation,” and to “personally advise each defendant of the right to the effective assistance of

counsel, including separate representation.”

                                          CONCLUSION

       For the foregoing reasons, the government respectfully requests that the Court hold a

hearing pursuant to Foster and Rule 44(c) to inquire into the conflicts set forth above,




                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney


                                               By:     /s/ Eric S. Rosen
                                                      ERIC S. ROSEN
                                                      JUSTIN D. O’CONNELL
                                                      LESLIE A. WRIGHT
                                                      KRISTEN A. KEARNEY
                                                      Assistant United States Attorneys

Date: May 23, 2019




                                                 26
       Case 1:19-cr-10080-NMG Document 400 Filed 06/06/19 Page 27 of 27



                                      Local Rule 7.1 Certification

       I hereby certify that the government has conferred with counsel for the referenced

defendants. Several defendants, through their counsel, have indicated that they do not oppose the

government’s motion for a hearing to address these issues, while others have indicated that they

do not think a hearing is required.


                                                       /s/ Eric S. Rosen
                                                       ERIC S. ROSEN
                                                       Assistant United States Attorney


                                         Certificate of Service

       I hereby certify that on May 23, 2019, I served a copy of the foregoing on counsel of record

in this case via electronic mail.


                                                       /s/ Eric S. Rosen
                                                       ERIC S. ROSEN
                                                       Assistant United States Attorney




                                                  27
